                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

USA

V.                                                                NO. 4:10-CR-142-SA-DAS-1

MAURICE CLARK                                                                 DEFENDANT


                ORDER REQUIRING GOVERNMENT TO FILE RESPONSE

       The Court has reviewed Defendant’s Motion to Reduce Sentence [50], and is of the

opinion that a response from the government is appropriate.

       Accordingly, it is ORDERED that within 30 days of the date of this Order, the United

States of America shall submit a response to the pending Motion [50].

       It is SO ORDERED, on this the 3rd day of April, 2019.


                                                    /s/ Sharion Aycock
                                                   UNITED STATES DISTRICT JUDGE
